Citation Nr: 0708044	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1973.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
rendered by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 2006, the 
Board remanded the case for further evidentiary development.  
The case has been returned to the Board for further appellate 
consideration.  

For the reason set forth below, further remand is necessary.


REMAND

In July 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  In February 2007, she was informed of her 
right to have another Board hearing before a Veterans Law 
Judge who will participate in her decision.  The veteran 
responded by submitting additional evidence and expressing 
her desire for a Board hearing at the RO.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of her appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




